 


113 HR 3767 IH: Shield Act
U.S. House of Representatives
2013-12-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS
1st Session
H. R. 3767 
IN THE HOUSE OF REPRESENTATIVES 
 
December 12, 2013 
Mr. Ryan of Ohio (for himself, Mr. Turner, Ms. Tsongas, Ms. Granger, and Ms. Speier) introduced the following bill; which was referred to the Committee on Armed Services
 
A BILL 
To amend Article 32 of the Uniform Code of Military Justice to provide victims of sexual assault rape shield protections and the right to representation by a Special Victims’ Counsel. 
 
 
1.Short titleThis Act may be cited as the Shield Act.  
2.Appearance of Special Victims’ Counsel on behalf of a sexual assault victim at an Article 32 investigation and prohibition on admission of certain evidenceSection 832 of title 10, United States Code (article 32 of the Uniform Code of Military Justice) is amended— 
(1)by redesignating subsections (c), (d), and (e) as subsections (e), (f), and (g), respectively; and 
(2)by inserting after subsection (b) the following new subsections: 
 
(c) 
(1)At the investigation, a Special Victims’ Counsel may speak on behalf of the victim of an offense described in paragraph (2), when the victim has a right to be heard. A victim has a right to be heard when specified in the Manual for Courts Martial, but, at a minimum, the victim has a right to be heard regarding the privilege described in subsection (d). 
(2)In this subsection, the term Special Victims’ Counsel means an attorney who has formed an attorney-client relationship with an alleged victim of an offense covered by section 920 or 925 of this title (article 120 or 125) or of an attempt to commit such an offense, as punishable under section 880 of this title (article 80). 
(d)An alleged victim of an offense described in subsection (c)(2) may not be questioned about any sexual behavior on the part of the alleged victim that is not directly related to the charge or specification being investigated under this section (article). No evidence may be admitted at the investigation for the purpose of proving or showing a sexual predisposition on the part of the alleged victim..  
 
